 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     ALFONZO G. COLLINS,                               CASE NO. C18-5762 BHS
 6
                             Plaintiff,                ORDER ADOPTING REPORT
 7           v.                                        AND RECOMMENDATION AND
                                                       DISMISSING CASE
 8   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
 9   et al.,

10                           Defendants.

11
             This matter comes before the Court on the Report and Recommendation (“R&R”)
12
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 18. The Court
13
     having considered the R&R and the remaining record, and no objections having been
14
     filed, does hereby find and order as follows:
15
             (1)   The R&R is ADOPTED; and
16
             (2)   Plaintiff’s § 1983 action is dismissed.
17
             Dated this 6th day of May, 2019.
18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
21

22


     ORDER
